

AGREEMENT AND GENERAL RELEASE
This Agreement and General Release (hereinafter, the “Agreement”) offered to
Mark Powers (the “Executive”) by JetBlue Airways Corporation (the “Company”) is
dated as of September 13, 2016.
WHEREAS, the Executive desires to retire from his position with the Company as
Chief Financial Officer on November 1, 2016 (the “Retirement Date”).
WHEREAS, the Company desires to retain the Executive as a Senior Advisor on an
at will basis for a period of time of 12 months starting on November 1, 2016
(unless extended or terminated by either party sooner); and
WHEREAS, this agreement, when executed by the Executive and the Company, shall
be effective as of the Retirement Date; and
NOW THEREFORE, in consideration of the mutual covenants and conditions set forth
below, and intending to be legally bound thereby, the Company and the Executive
covenant and agree as follows:
1.Retirement. The Executive agrees to retire from his position of Chief
Financial Officer of the Company by executing the letter attached as Appendix A
to this Agreement as of the Retirement Date.


2.Payment and Benefits. In consideration for the Executive’s obligations herein,
the Company shall provide the following payments and benefits:


a.
Payments to Executive:



(i)    The Executive shall continue to receive his Base Salary at the annual
rate of FOUR HUNDRED AND TWENTY-FIVE THOUSAND DOLLARS AND ZERO CENTS
($425,000.00), less all applicable withholdings and deductions, from the
Retirement Date through the termination of employment as a Senior Advisor (the
“Advisory Period”).


(ii)     No later than April 1, 2017, the Executive shall receive a lump sum
payment of NINETY-FIVE THOUSAND DOLLARS AND NO CENTS ($95,000.00), less all
applicable withholdings and deductions.


(iii)    The Advisory Period shall be intended to continue until November 1,
2017 (“Advisory End Date”), although either the Company or the Executive may
terminate employment as a Senior Advisor at will at any time. During the
Advisory Period, Executive shall continue to be actively employed by the Company
with duties to be mutually agreed upon by the parties.


(iv)    The parties agree that Executive may be based in New Orleans, Louisiana,
and may perform his duties remotely, at Company headquarters in Long Island
City, New York, and wherever he can best fulfill his duties to the Company, as
determined by the Executive in consultation with the Company. All reasonable
travel and related expenses incurred by the Executive in the fulfillment of his
duties hereunder will be reimbursed in accordance with the applicable expense
reimbursement policies and procedures of the Company as in effect from time to
time.


Page 1

--------------------------------------------------------------------------------






(v)    At the end of the Advisory Period, the Executive’s employment shall
terminate and he shall receive a lump sum payment of TWENTY-FIVE THOUSAND
DOLLARS AND CENTS ($25,000.00) less all applicable withholdings and taxes, in
consideration for and subject to the Executive executing the Updated General
Release attached as Appendix B to this Agreement (the “Lump Sum Payment”). The
Lump Sum Payment shall be made within 15 business days of the Executive’s
execution and non-revocation of the Updated General Release attached as Appendix
B.


(vi)    Notwithstanding the foregoing, should the Executive obtain full-time
employment, with substantially equivalent benefits, during the Advisory Period,
should the Company terminate Executive’s employment as a Senior Advisor or
should the Executive die, the Company shall convert any remaining salary
payments due to him through the Advisory End Date into a lump sum payment (less
all applicable withholdings and deductions), to be made within 15 business days
of the Executive’s execution and non-revocation of the Updated General Release
attached as Appendix B payable to Executive (or his designated beneficiary). The
Executive shall notify James G. Hnat, Executive Vice President and General
Counsel, within 5 days after he obtains full-time employment. Upon his
acceptance of such employment, the Executive’s employment with the Company shall
end and any and all benefits discussed in this Paragraph 2 that are continuing
during the Advisory Period shall terminate; provided, however, the Flight
Benefits set forth in 2(e) shall continue and the Executive shall receive the
Bonus, payable as set forth in Section 2(b) below.


b.    Bonus. The Company shall pay Executive a pro rata bonus payment in respect
of his service for the 2016 calendar year for the time period between January 1,
2016 through the Retirement Date at target and as determined by relevant plan
documents. The bonus shall be paid at the same time that annual bonuses are
otherwise paid to employees generally, but in no event later than March 15,
2017. The Executive specifically acknowledges and agrees that his employment
during the Advisory Period will not otherwise be bonus eligible.


c.    401(k). The Company shall continue to make 401(k) matching contributions,
if any, on behalf of the Executive during the Advisory Period, subject to the
terms of the applicable plan.


d.    Benefits. The Company agrees to continue the Executive’s existing medical
and dental benefits during the Advisory Period, subject to the terms and
conditions of the plans.


e.    Flight Benefits. Regardless of the terms of this Agreement, it is
understood and agreed by the Company that the Executive is entitled to his
current JetBlue CrewTravel privileges during the Advisory Period and lifetime
positive space flight benefits on JetBlue and standby on OALs subject to the
terms of JetBlue’s pass travel programs and any future changes to those programs
including, but not limited to any changes as may be required by Section 409A of
the Internal Revenue Code.




Page 2

--------------------------------------------------------------------------------




f.    Restricted Stock Units/Performance Shares Units. The Company agrees that
outstanding Restricted Stock Units and Performance Share Units held by the
Executive will vest per the terms and conditions of the applicable plans and
agreements.


g.    Executive Physical. The Company agrees to pay Executive the cost of an
Executive Physical during his Advisory Period, subject to the applicable
policies governing Executive Physicals.


h.    Career Transition. Executive shall be reimbursed up to $40,000 to be used
for career transition support as determined by Executive during the Advisory
Period.


i.    Moving Expenses and Sale of Residence. The Company agrees to pay
reasonable costs for a white glove move of Executive’s belongings from his New
York residence (the “New York Residence”) to his home in New Orleans. The
Company further agrees to reimburse Executive for up to Ten Thousand Dollars
($10,000.00) for real estate consulting service fees.


j.    The Company agrees to pay Berke-Weiss Law PLLC for legal services rendered
to the Executive in connection with the negotiation of this Agreement.


3.No Other Payments of Benefits. Except for the payments and benefits provided
for in Paragraph 2 of this Agreement, and those accrued but unused benefits and
obligations to which the Executive is entitled, the Executive hereby
acknowledges and agrees that the Executive is not entitled to any other
compensation or benefits of any kind from the Company, including, but not
limited to, any claims for salary, bonuses, severance, or any other payments or
benefits whatsoever under any Company plan or program. The Executive’s equity
grants shall be governed by the terms of the applicable plans as may be amended
from time to time.


4.Release. In consideration of the obligations of the Company herein,
specifically some of the payment and benefits described in Paragraph 2 of this
Agreement, of which the Executive acknowledges that the Executive is not
otherwise entitled, the Executive hereby fully and forever unconditionally
releases and discharges the Company and all of its past and present officers,
directors, employees, insurers, agents, subsidiaries, successors and assigns
(hereinafter referred to collectively as the “Releasees”), from any and all
manner of actions and causes of action, suits, debts, dues, accounts, bonds,
covenants, contracts, agreements, judgments, charges, claims and demands
whatsoever which the Executive, the Executive’s heirs, executors, administrators
and assigns has, or may hereafter have against the Releasees arising out of or
by reason of any cause, matter or thing whatsoever occurring on or before the
Effective Date of this Agreement, including, but without limitation to, any or
all matters relating to the Executive’s employment by the Company and the
separation thereof, the Executive’s benefits, and all matters arising under any
international, federal, state, or local statute, rule or regulation or principle
of contract law or common law, in law or in equity, including, but not limited
to, claims arising under Title VII of the Civils Rights Act of 1964 , the Age
Discrimination in Employment Act of 1967, the Employee Retirement Income
Security Act of 1974, the Americans with Disabilities Act of 1990, the Family
and Medical Leave Act of 1993, all as amended, and any other federal, state or
local laws regarding employment discrimination, excepting only claims for
worker’s compensation, unemployment compensation and rights under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”).


Page 3

--------------------------------------------------------------------------------




Nothing in this agreement prohibits Executive from reporting possible violations
of federal law or regulation to any governmental agency or regulatory authority,
including but not limited to the U.S. Securities Exchange Commission, or from
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation. The Executive does not waive or release any rights
arising after the Effective Date of this Agreement.


5.Restrictive Covenants


a. Non-Compete. The parties agree that during the Advisory Period, if the
Executive engages in Competitive Activity, which shall be defined as directly or
indirectly owning, managing, operating, joining, controlling or participating in
the ownership, management, operation or control of, or be employed by, any air
carrier with its base of operations in North, Central or South America (the
“Competitive Airlines”), the Executive’s employment shall terminate, the
Company’s obligation to make and/or continue future payments and benefits under
this Agreement shall terminate, and the Executive shall be required to repay to
the Company any payments and benefits previously paid to him under this
Agreement within 3 business days of him engaging in the Competitive Activity.
The Executive must notify James G. Hnat, Executive Vice President and General
Counsel, within 5 business days of engaging in Competitive Activity. Subject to
the terms herein, during the Advisory Period, the Executive shall not be
precluded from working for any airline consulting firms (provided that the
Executive may not be placed at a Competitive Airline or directly or indirectly
perform full time duties for a Competitive Airline), freight carriers, airline
investment banking firms, regional airlines, manufacturers, air taxi services,
fractional jet operators, foreign airlines, and other similar companies.


b. Non-Solicit. Unless the Company agrees and provides written consent to the
contrary , the Executive agrees that during the Advisory Period, the Executive
shall not directly or indirectly (i) interfere with or attempt to interfere with
any person who is, or was during the then most recent 12-month period, an
employee, officer, representative or agent of the Company or its affiliates, or
solicit, induce or attempt to solicit, induce any of them to leave the employ of
the Company or its affiliates or violate the terms of their contracts, or any
employment arrangements, with the Company or its affiliates; (ii) induce or
attempt to induce any employee of the Company or its affiliates to leave the
employ of the Company or its affiliates, or interfere in any way with the
relationship between the Company or its affiliates and any employee of the
Company or its affiliates; or (iii) induce or attempt to induce any customer,
supplier, licensee or other business relation of the Company or its affiliates
to cease doing business with the Company or its affiliates, or in any way
interfere with the relationship between the Company or its affiliates and any of
their respective customers, suppliers, licensees or other business relations. As
used herein, the term “indirectly” shall include, without limitation, the
Executive’s permitting the use of the Executive’s name by any competitor of the
Company to induce or interfere with any employee or business relationship of the
Company.


c. The Parties understand and agree that notwithstanding Executive’s duties
hereunder, he may engage in teaching, serve on corporate and non-profit boards,
and engage in other consulting activities.


6.Company Property. The Executive shall retain use of all Company property in
the Executive’s possession during the Advisory Period. Thereafter, the Executive
shall return all Company property.


Page 4

--------------------------------------------------------------------------------




After giving effect to the return of the property discussed above, the Executive
represents and warrants that the Executive has no Company records or copies of
records or correspondence or copies of correspondence, other than
non-confidential documents relating to the Executive’s own employment by the
Company.


7.Non-Disparagement. The Executive agrees that the Executive will not publish or
communicate to any person or entity Disparaging (as defined herein) remarks,
comments or statements concerning the Releasees. The Company and its officers
shall not publish or communicate to any person or entity any Disparaging remarks
comments or statements concerning the Executive. “Disparaging” remarks,
comments, or statements are those that impugn the character, honesty, integrity,
morality, or business acumen or abilities in connection with any aspect of the
operation of the Company’s business or the Executive.


8.Protection of Confidential Information. The Executive hereby acknowledges that
Executive remains subject to and agrees to abide by any and all existing duties
and obligations respecting confidential and/or proprietary information of the
Company.


9.Non-Assignment of Rights. Executive warrants that the Executive has not
assigned or transferred any right or claim described in the general release
given in Paragraph 4 above.


10.Voluntary and Knowing. The Executive represents and warrants that the
Executive fully understands the terms of this Agreement and that the Executive
knowingly and voluntarily, of the Executive’s own free will without any duress,
being fully informed, after due deliberation and after consultation with the
Executive’s own counsel, accepts its terms and signs the same as the Executive’s
own free act.


11.Revocation Period and Effective Date. Executive acknowledges that the Company
has provided the Executive the opportunity to review and consider this Agreement
for at least twenty-one (21) days from the date the Company provided the
Executive this Agreement. Executive represents that he was advised by the
Company to review this Agreement with an attorney before signing. If Executive
executes this Agreement prior to the expiration of twenty-one (21) days from the
date the Company provided the Executive with this Agreement, the Executive
voluntarily and knowingly waives any right the Executive may have, prior to
signing this Agreement, to additional time within which to consider the
Agreement. The Executive may revoke this Agreement within seven (7) days after
he executes this Agreement by providing written notification of the intended
revocation to James G. Hnat, Executive Vice President and General Counsel, at
the Company. This Agreement becomes effective on the eighth day after it is
executed by both parties, provided that it is not revoked by the Executive prior
to that date (the “Effective Date”).


12.No Exit Incentive. The payments provided under this Agreement are no offered
in connection with any specific exit incentive or other employment termination
program.


13.Governing Law. This Agreement shall be governed in all respects, whether as
to validity, construction, capacity, and performance or otherwise by the laws of
the State of New York.




Page 5

--------------------------------------------------------------------------------




14.Entire Agreement. This Agreement constitutes the sole and entire agreement
between the Company and the Executive and supersedes any and all understandings
and agreements (including, without limitation, the Employment Agreement) made
prior hereto, if any.


15.Modification. No provision of this Agreement shall be amended, waived, or
modified except by an instrument in writing signed by the parties hereto.


16.Counterparts. This Agreement may be executed in counterparts, both of which
together shall constitute the original agreement. This Agreement may also be
executed by facsimile signature.


17.No Admission of Liability. It is understood and agreed that the execution of
this Agreement by the Company is not to be construed as an admission of any
liability on its part to Executive other than to comply with the terms of this
Agreement.


ACCEPTED AND AGREED:
Date: September 13, 2016
MARK POWERS
 
JETBLUE AIRWAYS
/s/ Mark D. Powers
 
CORPORATION
 
 
 
 
 
 
 
Michael Elliott
 
 
By:
/s/ Michael Elliott
 
 
Title:
EVP People
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Page 6

--------------------------------------------------------------------------------























--------------------------------------------------------------------------------



APPENDIX A
Robin Hayes
President and Chief Executive Officer
JetBlue Airways Corporation
27-01 Queens Plaza North
Long Island City, NY 11101


Dear Robin,
Effective __________, 2016, I hereby resign my position as Chief Financial
Officer of JetBlue Airways Corporation.
Sincerely,
Mark Powers
__________, 2016



--------------------------------------------------------------------------------



Page 7

--------------------------------------------------------------------------------




APPENDIX B
UPDATED RELEASE
This Updated General Release (hereinafter the “Release”) is dated this _____ day
of _____________, 2017).
WHEREAS, the Executive and the Company entered into an Agreement and General
Release in ____________, 2016 (the “2016 Agreement”) whereby Executive retired
from his employment with the Company as Chief Financial Officer and became
employed as a Senior Advisor through DATE; and
WHEREAS, the Executive now desires to resign from his position as a Senior
Advisor and to terminate his employment with the Company.
1.Release. Therefore, in consideration of the obligations of the Company set
forth in the 2016 Agreement, to which the Executive acknowledges that the
Executive is not otherwise entitled, the Executive hereby fully and forever
unconditionally releases and discharges the Company and all of its past or
present officers, directors, employees, insurers, agents, subsidiaries,
successors and assigns (hereinafter referred to collectively as the
“Releasees”), from any and all manner of actions and causes of action, suits,
debts, dues, accounts, bonds, covenants, contracts, agreements, judgments,
charges, claims and demands whatsoever which the Executive, the Executive’s
heirs, executors, administrators and assigns has, or may hereafter have against
the Releasees arising out of or by reason of any cause, matter or thing
whatsoever occurring on or before the Effective Date of this Release, including,
but without limitation to, any or all matters relating to the Executive’s
employment by the Company and the termination thereof, the Executive’s benefits,
and all matters arising under any international, federal, state, or local
statute, rule or regulation or principle of contract law or common law, in law
or in equity, including, but not limited to, claims arising under Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967,
the Employee Retirement Income Security Act of 1974, the Americans with
Disabilities Act of 1990, the Family and Medical Leave Act of 1993, all as
amended, and any other federal, state or local laws regarding employment
discrimination, excepting only claims for worker’s compensation, unemployment
compensation and rights under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) and the obligations set forth in the 2009 Agreement. The Executive
does not waive or release any rights arising after the Effective Date of this
Release.
2.Revocation Period and Effective Date. Executive acknowledges that the Company
has provided the Executive the opportunity to review and consider this Updated
General Release Agreement for at least twenty-one (21) days from the date the
Company provided the Executive this Release. Executive represents that he was
advised by the Company to review this Release with an attorney before signing.
If Executive executes this Release prior to the expiration of twenty-one (21)
days from the date the Company provided the Executive with this Release, the
Executive voluntarily and knowingly waives any right the Executive may have,
prior to signing this Release, to additional time within which to consider the
Release. The Executive may revoke this Release within seven (7) days after he
executes this Release by providing written notification of the intended
revocation to James G. Hnat, Executive Vice President and General Counsel, at
the Company. This Release becomes effective on the eighth day after it is
executed by both parties, provided that it is not revoked by the Executive prior
to that date (the “Effective Date”).


Page 8

--------------------------------------------------------------------------------






ACCEPTED AND AGREED:


Date: ____________, 2016


MARK POWERS
 
JETBLUE AIRWAYS
/s/ Mark D. Powers
 
CORPORATION
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Page 9